Citation Nr: 1317188	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  05-40 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  



REPRESENTATION

Appellant represented by:	Marine Corps League



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1999 to December 2002.
	
This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the RO in St. Louis, Missouri.  The control of the case now resides with the RO in Little Rock, Arkansas.  

The Veteran testified at a January 2007 hearing before the undersigned Veterans Law Judge.

The Board remanded the case to the RO in June 2010 for additional development of the record.

The appeal is once again being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran contends that he is prevented from working  due to his service connected disabilities.  He is currently service connected for a fascial injury, cervical spine, rated 30 percent disabling, and a depressive disorder, rated 30 percent disabling.  He currently does not meet the schedular requirements for a TDIU rating .

In June 2010, the Board remanded the claim for a TDIU reading for further development, including appropriate VA examinations.   

A VA general medical examination was scheduled in December 2012, but the Veteran did not appear for the examination.  A psychiatric examination to determine the effects of the Veteran's depressive disorder on employment was not scheduled.  

In an April 2013 informal hearing presentation, the Veteran's representative indicated that it had contacted the Veteran and determined that he had not received notice of the scheduled VA examination.  The Veteran's representative requested that the Veteran be afforded another opportunity to appear for a VA examination.  

Under the circumstances, the Board finds that the Veteran should be afforded another opportunity to attend a medical examination to determine the severity of his service-connected cervical spine disability.  

Additionally, the Veteran should be scheduled for a VA psychiatric examination to determine the severity of the service-connected depressive disability.  The Veteran is reminded that failure to appear for a required VA examination may result in the denial of his claim.  38 C.F.R. § 3.655 (b).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to have the Veteran scheduled for a VA examination to determine the severity of his service-connected cervical spine disability.  The Veteran should be notified of the time and place of the examination at his most recent address of record.  

The examiner should identify all of the symptoms and functional loss caused by the cervical spine disability and explain their impact on his capability to perform physical and sedentary employment.

2.  The RO then should have the Veteran scheduled for a VA psychiatric examination to determine the current severity of the service-connected depressive disorder.  The Veteran should be notified of the time and place of the examination at his most recent address of the record.  

The examiner should identify the symptoms and any functional impairment caused and discuss any impairment of the Veteran's ability to obtain and maintain substantially gainful employment caused by the service-connected depressive disorder.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L.W ILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


